Citation Nr: 0612771	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-32 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Diego, California


THE ISSUE

Entitlement to separate compensable ratings for peripheral 
neuropathy of the upper extremities due to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1967 to April 1987.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2003 
rating decision that denied service connection for peripheral 
neuropathy as secondary to diabetes because such disability 
was not shown.  The veteran was later advised (See October 
2003 rating decision and statement of the case (SOC) that any 
peripheral neuropathy secondary to diabetes would be 
considered service connected; that lower extremity peripheral 
neuropathy was shown, and rated 10 percent for each lower 
extremity; and that upper extremity peripheral neuropathy was 
not shown (and therefore did not warrant separate compensable 
ratings).  The veteran had requested a hearing, but withdrew 
all hearing requests in January 2004.  [Notably, his 
substantive appeal on VA Form 9 dated in November 2003 
indicated he was seeking a separate compensable rating for 
lower extremity peripheral neuropathy.  As he had already 
been awarded such benefit, and as subsequent arguments on his 
behalf discuss upper extremity peripheral neuropathy, the 
Board finds that the issue on appeal is that stated on the 
preceding page.]  

In a statement dated October 15, 2003, the veteran's 
representative indicated that the veteran sought secondary 
service connection for depression.  The RO has begun 
processing such claim (see duty to assist letter dated in 
January 2004).


FINDINGS OF FACT

Peripheral neuropathy of the upper extremities is not 
symptomatic; there is no evidence of even mild, incomplete 
paralysis of a nerve of either upper extremity.






CONCLUSION OF LAW

Separate compensable ratings for peripheral neuropathy of the 
upper extremities are not warranted.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.6, 4.7, 
4.119, Diagnostic Code (Code) 7913, 4.124a, Code 8516 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As was indicated above, the claim began as one seeking 
service connection for peripheral neuropathy of the upper 
extremities.  A September 2002 letter advised the veteran of 
what was necessary to establish service connection, and of 
the veteran's and VA's responsibilities in evidentiary 
development.  Ultimately, an October 2003 rating decision and 
in substantially greater detail an October 2003 SOC explained 
under what circumstances peripheral neuropathy due to 
diabetes warranted compensable ratings separate from that for 
diabetes; provided an explanation of what the evidence showed 
and why separate ratings for upper extremity peripheral 
neuropathy were not warranted (but granted separate 10 
percent ratings for lower extremity peripheral neuropathy); 
and provided the text of the regulation implementing the VCAA 
(including at page 3 that the claimant is to be advised to 
provide any evidence in his possession pertinent to his 
claim).  The veteran has responded, submitting photocopies of 
VA records and argument by his representative with citations 
to evidence in the record.  While complete notice was not 
provided prior to the initial determination in this matter, 
the veteran is not prejudiced by the notice timing error.  He 
has received notice of everything required, and has had ample 
opportunity to respond/participate in the adjudicatory 
process.  And while he did not receive notice regarding the 
effective date of any potential award (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)), he is not prejudiced by 
lack of such notice, as it becomes significant only when 
there is an allowance of the benefit sought.  Notably, it is 
not alleged that notice remains incomplete, or that the 
veteran is prejudiced by any technical notice timing or 
content defect that may have occurred along the way.  

VA and, to the extent possible, private treatment records 
have been secured.  The RO has arranged for VA examinations.  
No pertinent records outstanding have been identified.  VA's 
duty to assist is met.

II. Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.

The terms "mild," "moderate" and "severe" are not defined in 
VA regulations, and the Board must arrive at an equitable and 
just decision after having evaluated the evidence. 38 C.F.R. 
§ 4.6.

The veteran contends that compensable ratings for peripheral 
neuropathy of the upper extremities, separate from the 20 
percent rating for diabetes mellitus, are warranted.  

A December 1987 rating decision granted service connection 
for diabetes mellitus with "suspected polyneuropathy".    

Note 1 following 38 C.F.R. § 4.119, Code 7913 (diabetes 
mellitus) stipulates: evaluate compensable complications of 
diabetes separately unless they are part of the criteria used 
to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913 (emphasis added).

Upper extremity peripheral neuropathy is rated as neuritis, 
neuralgia, or incomplete or complete paralysis under Codes 
8510 through 8730.  A compensable rating requires impairment 
equivalent to mild incomplete paralysis of radicular groups, 
the median nerve or the ulnar nerve or moderate incomplete 
paralysis of the musculocutaneous, circumflex, or long 
thoracic nerves.  38 C.F.R. § 4.124a (see also 38 C.F.R. 
§ 4.31).   

Here, there is no evidence that peripheral neuropathy of the 
upper extremities has symptoms warranting separate 
compensable ratings.  VA treatment records from September 
2002 to October 2003 do not reflect any complaints or 
findings related to upper extremity peripheral neuropathy.  

On September 2003 VA examination, the veteran denied having 
any upper extremity symptoms.  He was able to perform normal 
rapid, alternating finger to finger and finger to nose 
movements.  The examiner commented that the veteran was 
unaffected by peripheral neuropathy of the upper extremities.

Since the competent evidence of record does not show any 
manifestations of upper extremity peripheral neuropathy, 
there is no basis for granting separate compensable ratings 
for such pathology.  38 C.F.R. §§ 4.7, 4.31.

The Board notes the arguments of the veteran's representative 
to the effect that examination in 1987 showed sensory 
deficits in the upper extremities.  However, where (as here) 
entitlement to compensation was previously established and an 
increase in disability rating is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Here, there is no 
competent evidence of current compensable manifestations of 
upper extremity peripheral neuropathy.  The veteran's 
allegations of such are not corroborated by any clinical 
findings.  As a layperson, he is not competent to establish 
by his own opinion that he has such manifestations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The preponderance of the evidence is against the claim.  
Accordingly, it must be denied.


ORDER

Separate compensable ratings for peripheral neuropathy of the 
upper extremities are denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


